Case 2:17-cr-00587-JMA Document 237 Filed 10/20/20 Page 1 of 2 PageID #: 2867

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
NB:LTG:JLG:MRM                                    610 Federal Plaza
F. #2018R00279                                    Central Islip, New York 11722


                                                  October 20, 2020

By ECF

The Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Christopher McPartland and Thomas J. Spota
                     Criminal Docket No. 17-587 (JMA)

Dear Judge Azrack:

                 We write on behalf of the government in the above captioned matter, merely to
clarify that, although the government has consented to the defense request for an
adjournment related to the filing of their sentencing memoranda (given that the Court is still
considering certain outstanding motions relevant to sentencing), the government prefers not
to adjourn the defendants’ sentencing dates, which are both presently set for November 18,
2020. The government respectfully submits that such an adjournment may not be necessary,
depending on the court’s rulings; and moreover, the government intends to quickly respond
Case 2:17-cr-00587-JMA Document 237 Filed 10/20/20 Page 2 of 2 PageID #: 2868




to the defense submissions once they are filed. However, if an adjournment of the
sentencing date is required, we ask that it be as brief as possible.

                                                 Respectfully submitted,

                                                 SETH D. DuCHARME
                                                 Acting United States Attorney

                                          By:      /s/
                                                 Nicole Boeckmann
                                                 Lara Treinis Gatz
                                                 Justina L. Geraci
                                                 Michael R. Maffei
                                                 Assistant U.S. Attorneys
                                                 (631) 715-7855/7913/7835/7890

cc:    Larry Krantz, Esq. (via email)
       Alan Vinegrad, Esq. (via email)




                                             2
